Citation Nr: 9905545	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for sleep apnea and a GI 
(gastrointestinal) disorder.

Entitlement to a higher rating for a scar of the left shin, 
initially rated as 10 percent disabling.

Entitlement to an effective date earlier than December 14, 
1994, for service connection for the scar of the left shin.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1966 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that denied service 
connection for sleep apnea and a GI disorder, and granted 
service connection for a scar of the left shin and assigned a 
10 percent rating, effective from December 14, 1994.

The veteran maintains that he is unemployable due to his 
various disabilities.  This statement indicates potential 
eligibility for VA pension benefits, and he is advised that 
he may file a claim for this benefit by notifying the RO of 
such intention.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his sleep apnea and GI conditions, first 
shown long after service, to incidents of service.

2.  The veteran's left lower extremity scar is manifested 
primarily by pain; limitation of motion of a joint of the 
left lower extremity or ulceration due to this scar is not 
found.

3.  On December 14, 1994, the veteran submitted a reopened 
claim for service connection for various disabilities.

4.  The veteran's original claims folder is missing and the 
rebuilt folder does not contain VA documents, received prior 
to December 14, 1994, showing a request for service 
connection for a scar of the left shin.


CONCLUSIONS OF LAW

1.  The claims for service connection for sleep apnea and a 
GI disorder are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 10 percent for a 
scar of the left shin are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805 
(1998).

3.  The criteria for an effective date earlier than December 
14, 1994, for service connection for a scar of the left shin 
are not met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea and a GI Disorder

The threshold question to be answered with regard to the 
issues being discussed in this section of the Board's 
decision is whether the veteran has presented evidence of 
well-grounded claims; that is, evidence which shows that his 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on VA to assist him further in the 
development of the claims.  Murphy at 81.  The United States 
Court of Veterans Appeals (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The available service medical records include a report of the 
veteran's medical examination for separation from service in 
July 1968.  These records do not reveal the presence of sleep 
apnea or GI problems.  The post-service medical records 
reveal that the veteran was seen for various GI problems and 
sleep apnea, many years after service.  The first evidence of 
a GI problems is a summary of VA hospitalization in June 1973 
that notes a 2 month history of abdominal pain.  The 
diagnoses were obesity and suspected colon diverticulitis and 
diverticulosis that was not found.  Sleep apnea was not found 
until the 1990's.  The medical evidence does not link any of 
the veteran's GI problems or sleep apnea to an incident of 
service.  Nor do the medical records link such conditions to 
the service-connected scar of the left shin, the veteran's 
only service-connected disability.  A claim for service 
connection of a disability is not well grounded where there 
is no medical evidence showing a nexus between a current 
disability and service or a service-connected disability.  
Caluza, 7 Vet. App. 498.

The veteran asserts that he was treated for GI problems and 
sleep apnea in service and that his current GI problems and 
sleep apnea are related to these conditions.  He also 
maintains that his original claims folder is missing and that 
VA is working with a rebuilt folder, and that under these 
circumstances service connection should be granted for his 
current GI condition and sleep apnea.  While the evidence 
confirms the veteran's allegation that his original claims 
folder is missing and that VA is working with a rebuilt 
folder, this is not a basis for granting service connection 
for the claimed medical conditions.  If the veteran was 
treated in service for GI problems and sleep apnea as 
asserted, these conditions were mostly likely acute as they 
were not found at the time of his medical examination for 
separation from service in July 1968 or for many years later.  
His lay statements concerning the cause of his current GI 
condition and sleep apnea are not sufficient to support 
claims for service connection of disabilities based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent (medical) evidence of a 
GI condition and sleep apnea until many years after service, 
and there is no competent (medical) evidence linking the 
veteran's current GI condition and sleep apnea to incidents 
of service or to the service-connected scar of the left shin.  
Under the circumstances, the claims for service connection 
for a GI condition and sleep apnea are not plausible, and 
they are denied as not well grounded.

The Board notes that the RO denied the claims for sleep apnea 
and a GI disorder on the merits and finds no prejudice to the 
veteran in appellate denial of the claims as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claims for 
service connection for sleep apnea and a GI disorder at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Increased Evaluation for a Scar of the Left Shin

The report of the veteran's medical examination for 
separation from service in July 1968 notes that he had a 2 
and 1/2 inch scar of the left lower leg.

Private medical reports of the veteran's treatment and 
evaluations from 1993 to 1995 show the presence of various 
disabilities, including stasis dermatitis of the lower 
extremities, history of cellulitis of the lower extremities 
and chronic edema of the lower extremities, and gout.  This 
evidence does not link any of the veteran's problems with his 
lower extremities to a scar of the left lower extremity.

In November 1995, the veteran underwent a VA medical 
examination.  He gave a history of laceration of the left 
lower leg and complained of impaired ability to walk.  He 
complained of a painful left lower extremity.  He reported 
frequent gouty attacks that were usually associated with his 
left great toe and left knee.  Examination of the left lower 
extremity revealed stasis dermatitis and 2 post traumatic 
scars of the mid tibia region.  The scars appeared healed.  
There was no evidence of discharge, slight discoloration, and 
tenderness.  The range of motion of both knees was limited to 
about 45 degrees.  The assessments included history of gouty 
arthritis presently under treatment and scar of the left mid 
tibia with residual pain and occasional discharge.  It was 
noted that there was no discharge seen at the time of this 
examination.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).


The veteran asserts that he has pain and discharge associated 
with a scar of the left lower extremity, but the evidence 
does not show the presence of discharge at the time of his 
recent VA medical examination.  The medical evidence 
indicates the presence of various disabilities of the right 
and left lower extremities, including gout that produces 
limitation of motion of the left knee.  There is no medical 
evidence showing that a scar of the left lower extremity 
produces limitation of motion of a joint of the left leg.  
The manifestations of the non-service-connected leg disorders 
may not be considered in the evaluation of the service-
connected left leg scar.  38 C.F.R. § 4.14 (1998).

A review of the report of the veteran's VA medical 
examination in November 1995 and the other medical evidence 
indicates that the scar of the left lower extremity is 
manifested primarily by pain that supports the assignment of 
a 10 percent rating for this condition under diagnostic code 
7804.  While 2 scars of the left lower extremity were noted 
in the findings section of the report of his November 1995 VA 
medical examination, the final assessment only noted one 
scar.  Nor does the other medical evidence indicate the 
presence of another symptomatic scar of the left lower 
extremity to support the assignment of another compensable 
rating for such a scar.  The evidence does not indicate the 
presence of limitation of motion of a joint or ulceration 
associated with a scar of the left lower extremity to support 
the assignment of separate compensable evaluations for this 
condition under diagnostic code 7803 or 7805 with application 
of the appropriate diagnostic code for limitation of motion 
of the affected joint.

In a written argument dated in January 1998, the 
representative requests consideration of an extra-schedular 
rating for the scar of the left shin under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998) based on pain and oozing of 
the scar that limits the veteran's ambulation that in turn 
presents an employment impediment, but, as noted above, the 
Board finds no oozing or limitation of motion associated with 
the scar.  Hence, the Board finds that this case contains no 
evidence that would render such a claim possible and to 
warrant referral of this issue to the RO for consideration.  
The Board notes that the RO did not consider these provisions 
in the adjudication of the veteran's claim for a higher 
rating for the scar of the left shin and finds that there is 
no prejudice to the veteran in not referring this matter to 
the RO for consideration in the first instance because the 
facts in this case show that the veteran is familiar with the 
controlling legal criteria and all pertinent evidence.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for the scar of the 
left shin.  Hence, the claim is denied.

III.  Entitlement to an Effective Date Earlier than December 
14, 1994, for Service Connection of the Left Shin Scar

On December 14, 1994, the veteran submitted a reopened claim 
for service connection for various disabilities.  In this and 
other documents, he essentially claims that he submitted 
claims for service connection for sleep apnea, a GI disorder, 
and leg injuries, but that VA lost his claims folder and 
never notified him of the outcome of those claims.  Under the 
circumstances, he maintains that service connection for the 
scar of the left shin should be granted retroactively to the 
day following his separation from service in July 1968.

A VA request to the National Personnel Records Center (NPRC) 
in October 1968, received after 1994, shows that a VA 
facility had attempted to obtain the veteran's service 
medical and dental records.  The record contains no documents 
received prior to December 14, 1994, pertinent to the 
veteran's claim for service connection for disabilities 
submitted prior to this date.

In October 1996, the RO requested the veteran's service 
medical records from the NPRC.  In November 1996, the NPRC 
notified the RO that the veteran's medical records had been 
sent to them in March 1969 under the claim number listed at 
the top of this page and that the records had not been 
returned.

As noted in Section I of this decision, the veteran's 
original claims folder is missing and his records are in a 
rebuilt claims folder.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  The effective date of an 
award of compensation based on a reopened claim shall be 
based on the facts found, but shall not be earlier than the 
date of VA receipt of the reopened claim.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The veteran's statements are to the effect that he submitted 
claims for service connection sleep apnea, a GI disorder, and 
leg injuries in 1968 and that these claims are still active 
because the VA never notified him of the outcome of these 
claims because they lost his claim folder.  The evidence 
supports the veteran's assertions with regard to his 
submission of a claim for service connection for a disability 
around 1968 because a claims folder was established for the 
veteran with the claim number listed at the top of this page 
within one year of his separation from active service and a 
VA facility attempted to obtain his service medical and 
dental records in 1968.  However, the evidence does not show 
the specific nature of the claim or the disability or 
disabilities that were the subject or subjects of the claim.  
Hence, the veteran's assertion to the effect that he 
submitted a claim for VA benefits around 1968 is credible.  
His assertions with regard to the nature of the claims and 
that he was not notified of the determinations are not 
credible as there is no evidence to corroborate these 
assertions.  Nor is his assertion with regard to lack of 
notice of the RO determination with regard to the claim 
submitted around 1968 credible as this is contrary to the 
regularity of VA operations that specifically require RO's to 
provide claimants with notice of all determinations and of 
the right to initiate an appeal.  38 C.F.R. § 3.103(b).

In this case, the RO granted service connection for a scar of 
the left shin, effective from December 14, 1994, or the date 
of receipt of his claim for this benefit.  There is no 
evidence of receipt of a claim for this specific disability 
prior to this date.  Hence, under the above noted legal 
criteria the date assigned by the RO for the grant of service 
connection for the scar of the left shin is correct.  

The preponderance of the evidence is against the claim for an 
effective date earlier than December 14, 1994, for service 
connection for a scar of the left shin, and the claim is 
denied.  

Since the preponderance of the evidence is against the claims 
for a higher evaluation for the scar of the left shin and for 
an effective date earlier than December 14, 1994, for the 
grant of service connection for this condition, the benefit 
of the doubt doctrine is not for application with regard to 
these claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claims for service connection for sleep apnea and a GI 
disorder are denied as not well grounded.

A higher rating for the scar of the left shin is denied.

An effective date earlier than December 14, 1994, for the 
grant of service connection for a scar of the left shin is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

